Citation Nr: 0739008	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-41 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to January 
1976 and from August 1982 to June 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
engaged in combat.

2.  There is no credible supporting evidence of an in-service 
stressor to support a diagnosis of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).  

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2007); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-
58 (February 8, 2000).  

If VA determines that the veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.   See Moreau, 9 Vet. App. at 396.  

Factual Background and Analysis

In this case, the veteran's service personnel records (SPRs) 
reflect that he served on active duty from December 1971 to 
January 1976 and from August 1982 to June 1995.  The veteran 
contends that his PTSD is related to service during the 
Vietnam era.  

The veteran's DD-214 form for the period December 1971 to 
January 1976 shows that his military occupational specialty 
(MOS) was Boatswain's Mate, and that he was awarded the 
National Defense Service Medal, Vietnam Service Medal, and 
the Meritorious Unit Commendation as a member of the United 
States Navy.  Other SPRs associated with the claims file 
reveal that the veteran was awarded the Vietnam Service Medal 
with one or two stars, and the Republic of Vietnam Campaign 
Medal with "1960-" device.

Service medical records (SMRs) associated with the claims 
file show that the veteran was afforded a clinical evaluation 
and physical examination in December 1971 prior to 
enlistment.  The clinical evaluation was essentially normal, 
and the veteran described his health at that time as 
"good."  No psychiatric abnormalities were noted.  He also 
provided a medical history in which he specifically denied 
ever having depression or excessive worry, or nervous trouble 
of any sort.  

In April 1974, the veteran underwent another physical 
examination.  At that time, the veteran described his health 
as "good," and no psychiatric abnormalities were noted.  He 
also provided a medical history in which he specifically 
denied ever having depression or excessive worry, or nervous 
trouble of any sort.  

The Board notes that the veteran was afforded a clinical 
evaluation and physical examination in January 1976 prior to 
discharge from service.  The clinical evaluation was 
essentially normal, and no psychiatric abnormalities were 
noted.  In review, a thorough examination of the veteran's 
SMRs revealed no in-service treatment for any psychiatric 
disorder during the period December 1971 to January 1976.

The first pertinent post-service VA treatment note is dated 
December 2000.  The veteran presented at that time with no 
specific complaints, but indicated that he sought to 
establish primary care treatment.  The examiner noted that 
the veteran was alert, oriented, pleasant, and cooperative.

In March 2001, the veteran sought VA care after reporting 
symptoms of depression following a recent divorce.  The 
veteran reported weight loss, difficulty sleeping, anhedonia, 
and decreased appetite.  The examiner diagnosed the veteran 
as having depression.  The veteran, however, refused anti-
depressants and denied interest in meeting with a 
psychiatrist at that time.  

The Board observes that the veteran was afforded a VA mental 
health evaluation in March 2003.  The veteran reported 
numerous instances in which he saw people get injured, 
particularly while delivering equipment, when he served in 
the Navy.  The veteran also cited several occasions in which 
he was subjected to sniper fire while off of the coast or on 
the beaches in Vietnam.  In particular, the veteran recounted 
one instance in which snipers wounded men on each side of 
him.  The veteran stated that he felt like he was going to 
die.  In addition, the veteran reported that his third wife 
was Vietnamese, and that this in itself might have "brought 
back some of his other problems."  

The examiner deferred a diagnosis at that time, but stated 
"I would assume that his problems are most likely going to 
be either depression and/or some elements of post-traumatic 
stress syndrome."  

Evidence of record shows that the veteran attended an anger 
management seminar in April 2003, and that in May 2003, he 
attended an individual therapy session.  The examiner 
discussed the results of the veteran's Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2) with him at that time.  The 
examiner noted that his MMPI-2 score appeared somewhat over-
endorsed.  The examiner found it noteworthy that the veteran 
had low emotional energy, as well as "quite a bit of chronic 
anxiety and depression."  The examiner also noted the 
veteran's low self-esteem and self-defeating behaviors, and 
described the veteran as somewhat schizoid and hostile 
dependent. 

Similarly, the veteran presented as a walk-in patient at the 
VA mental health clinic in May 2003.  He reported having 
difficulty sleeping and increased nightmares.  He indicated 
that "it is getting hard to take," but he denied any 
suicidal ideation.  The examiner diagnosed the veteran as 
having insomnia, not otherwise specified.  

In July 2003, the veteran returned to the VA mental health 
clinic with continuing concerns about insomnia.  The examiner 
noted the veteran's fatigued appearance.  The veteran 
indicated that he had been researching his military history 
around this time, and that this research was stressful.  The 
examiner subsequently diagnosed the veteran as having PTSD.  

The Board observes that the veteran was scheduled for a VA 
Compensation and Pension (C&P) Examination in September 2003 
in connection with the current claim.  The veteran failed to 
report for this examination.  The veteran later contended 
that he did not receive notice of the scheduled examination.  

The Court of Appeals for Veterans Claims (Court) has held 
that there is a presumption of regularity that the Secretary 
properly discharges his official duties by mailing a copy of 
a VA decision to the last known address of the veteran and 
the veteran's representative, if any, on the date that the 
decision was issued.  Woods v. Gober, 14 Vet. App. 214, 220 
(2000); 38 U.S.C.A. § 7104(e).  Thus, "clear evidence" is 
required to rebut the presumption of regularity.  Clarke v. 
Nicholson, 21 Vet. App. 130, 134 (2007).  

An assertion of non-receipt, standing alone, such as the 
veteran makes here, does not rebut the presumption of 
regularity.  Id. at 133.  Instead, the veteran must provide 
additional evidence to corroborate non-receipt, such as an 
addressing error by VA that was consequential to delivery.  
Id.  Absent evidence that the veteran notified VA of a change 
of address and absent evidence that any notice sent to him at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  Woods, 14 Vet. App. at 
220.

Here, the veteran makes a bare declaration of non-receipt 
without providing additional corroborating evidence.  The RO 
notified the veteran of his pending C&P examination using the 
veteran's last known address, the address listed on the 
veteran's original service connection claim and the same 
address used through out the pendency of this appeal.  The 
veteran did not notify VA of a change of address.  
Consequently, the Board finds that the veteran was properly 
notified of the C&P examination, and that he failed to report 
for it.  Moreover, as will be discussed further below, a VA 
examination was not necessary in this case and therefore the 
RO went beyond the scope of action required by law or 
regulation in ordering an examination.

A VA mental health progress note dated October 2003 found 
that the veteran exhibited deteriorating depressive symptoms.  
He reported feelings of sadness, low concentration, some 
anxiety, passive ideas of dying with no real intention, low 
energy, and accumulated anger due to multiple losses, such as 
his spouse, step-children, expected job, financial stress, 
and feelings of low social support.  The examiner diagnosed 
the veteran as having PTSD with new onset of depressive 
symptoms.  The examiner also prescribed anti-depressant 
medication at that time.

The RO received the veteran's claim for service-connection 
for PTSD in July 2003.  In July 2004, the veteran submitted a 
PTSD questionnaire in which he was asked to describe the 
event or events experienced during his military service which 
contributed to his current claim for service-connected PTSD.  
The veteran was also asked to provide specific information 
concerning the date, location, and unit involved in these 
claimed events.          

The veteran contended that he experienced flashbacks from 
"the bush." Specifically, the veteran indicated in the 
questionnaire that during a recent flashback, he was in an 
oil pit during a thunderstorm and saw two North Vietnamese 
soldiers coming "through the bush at me."  The veteran 
yelled "hit the grass," but no one heard him because of the 
thunderstorm.

The veteran also reported that he was exposed to sniper fire 
while aboard the U.S.S. Monticello (LSD-35) during the period 
June 1972 to January 1973.  During this time, he was 
reportedly delivering supplies to troops on shore.  
Additionally, the veteran reported that in September or 
October 1972, he was ambushed on a beach south of Da Nang and 
remembered a "USMC PFC [redacted] dieing [sic] and a guy 
named [redacted]" being either wounded or killed in action in 
August or September 1972.

In December 2004, a treatment summary from T.W. Moore, 
Readjustment Counseling Specialist of the Birmingham Vet 
Center was associated with the claims file.  Mr. Moore 
indicated that the veteran was seen at the Vet Center on 
referral from the Alabama Veterans Affairs Office.  He 
further indicated that the veteran was moderately depressed 
and highly anxious, and that he reported episodes of sleep 
disturbance, recurring nightmares, intrusive thoughts, anger 
outbursts, flashbacks, and other symptoms associated with 
PTSD.

Mr. Moore also noted that the veteran participated in 
individual counseling sessions, but declined anger management 
classes.  According to Mr. Moore, the veteran discussed his 
service in Vietnam during the period June 1972 to January 
1973.  The veteran related stories about being subjected to 
mortar and small-arms fire while delivering troops and 
supplies to a variety of locations.  The veteran indicated 
that he was involved in "firefights," and that he recalled 
the deaths of three men in such instances.  

Mr. Moore opined that the veteran experienced moderate levels 
of PTSD, and that he was chronically depressed at moderate to 
severe levels.  Mr. Moore further noted that the veteran was 
unable to maintain employment due to his anxiety and anger.

Correspondence from the United States Army and Joint Services 
Records Research Center (JSRRC) dated December 2006 indicated 
that the 1972 command history for the U.S.S. Monticello (LSD-
35) was reviewed.  The report stated:

The history does not document several 
sailors killed as a result of gunshot 
wounds (GSW) on a beach near Da Nang as 
a result of sniper fire from the North 
Vietnamese Army (NVA).  The history 
reveals that the USS MONTICELLO 
conducted her first on-line operation on 
October 29, 1972 but does not document 
an incident as stated by [the veteran].  
In order to conduct further research, 
[the veteran] must provide specific 
dates within a 60-day time period.  He 
should also provide the full names of 
casualties.  The casualty files 
available to us do not list a Navy 
person by the [redacted] as killed in 
action (KIA) in Vietnam.

The RO issued a supplemental statement of the case (SSOC) 
in April 2007 following the response from the JSRRC.  The 
veteran was informed of the response from the JSRRC and 
told that his alleged stressors were not able to be 
verified.  Moreover, the veteran was informed that absent 
supporting documentation, his statements regarding his in-
service stressors were insufficient to establish service 
connection for PTSD. 

The veteran was initially informed of the need to provide 
specific information in notification letters from the RO 
dated August 2003 and June 2004.  These letters asked the 
veteran to describe the event or events experienced during 
his military service which contributed to his current claim 
for service-connected PTSD.  The veteran was also asked to 
provide specific information concerning the date, location, 
and unit involved in these claimed events in order to 
corroborate his alleged stressors.  The Board notes that the 
veteran maintained the same stressor events through out the 
duration of his claim, but unfortunately, never provided 
sufficient details to allow for a reasonable search of the 
records.  

The Board observes that the veteran did not submit any 
additional evidence following the issuance of the April 
2007 SSOC which could be used to corroborate the veteran's 
claimed in-service stressors.

The Board notes that the veteran's records do not reflect, 
and he has not alleged, that he received any of the 
decorations or awards traditionally associated with someone 
having engaged in combat such as the Combat Infantryman 
Badge, Purple Heart, or other awards signifying valor that 
could support a finding of having engaged in combat.  In the 
absence of such awards, the veteran must show by other 
evidence that he engaged in combat.  The Board notes that 
VAOPGCPREC 12-99 advises that determinations as to whether a 
veteran engaged in combat with the enemy must be made on a 
case-by-case basis.  The Board finds that the veteran did not 
engage in combat with the enemy during his active duty period 
from December 1971 to January 1976 based on the evidence of 
record.  

The veteran recalled one instance in which snipers wounded 
men on each side of him.  He also recalled being ambushed on 
a beach south of Da Nang in September or October 1972 and 
remembered "[redacted]" and "[redacted]" being either wounded 
or killed in action in August or September 1972.  The veteran 
stated that he felt like he was going to die.  SMRs show that 
the veteran sought treatment for a variety of ailments in-
service, but no injury was attributed to his seeking shelter 
from or returning fire against the enemy.  In addition, 
information provided to VA by the JSRRC indicated that the 
U.S.S. Monticello, the ship on which the veteran served, was 
not involved in any incidents during 1972 such as the ones 
described by the veteran in this case. 

Therefore, the veteran must provide credible corroborating 
evidence to establish the occurrence of a claimed stressor.  
See Dizoglio, supra; see also Doran v. Brown, 6 Vet. App. 
283, 289 (1994) (noting that a non-combat stressor must be 
corroborated by credible supporting evidence).

Regarding the veteran's assertions that he (1) was subjected 
to small-arms and mortar fire at various times and in various 
locations, (2) had flashbacks of being attacked by the North 
Vietnamese in an oil pit during a thunderstorm, and (3) 
remembered individuals named "[redacted]" and "[redacted]" 
being either wounded or killed in action, the veteran has not 
provided sufficient information to allow VA to attempt to 
corroborate those stressors.  The Board is aware that the 
veteran does not have to provide information to corroborate 
every detail of a stressor.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997); see also Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002).  However, the veteran must provide 
sufficiently detailed information about at least one incident 
to enable VA to corroborate the stressor.  He has not done so 
here, even though this responsibility rests with him under 38 
C.F.R. § 3.159(c)(2)(i) and he had ample notice of the 
importance of a verified stressor in this case.  
   
The veteran was diagnosed with PTSD in July 2003 by VA and in 
a statement from T.W. Moore received in December 2004.  This 
diagnosis was based on a 
self-reporting of stressors by the veteran.  The Board also 
notes that the veteran received other diagnoses such as 
depression and insomnia in his outpatient VA treatment 
records.  However, at no time was a diagnosis provided that 
was based on a review of a corroborated stressor, a 
requirement to establish service connection.  

In summary, the Board has considered the veteran's statements 
as well as the evidence of record.  However, as noted 
previously, service connection for PTSD requires a diagnosis 
of the condition; a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  While the sufficiency of a 
stressor to support a diagnosis of PTSD is a medical 
determination, a non-combat veteran's stressor still must be 
verified by credible corroborating evidence. 

Given the response from JSRRC and the fact that the veteran 
has not been able to provide other sufficiently specific 
information to corroborate alleged in-service stressors, the 
Board finds that the veteran does not have a verified in-
service stressor.  See Coburn v. Nicholson, 19 Vet. App. 427, 
432-33 (2006).  In the absence of a corroborated stressor, 
the veteran's claim for service connection for PTSD, 
regrettably, must be denied.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied prior to the 
initial AOJ decision in this matter.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the RO 
dated August 2003 informed the veteran of the type of 
evidence needed to substantiate his service-connection claim 
as well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  While the letter did 
not explicitly ask that the appellant provide any evidence in 
his possession that pertains to the claim, as per § 
3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in her possession.  The Board 
notes that the veteran received additional notification in a 
letter dated in June 2004.  This letter informed the veteran 
of the information and evidence not of record, what 
information and evidence the veteran needed to submit to 
support his claim, and where to send such information and 
evidence.  This letter was followed by a November 2004 
adjudication of the claim.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the veteran's service connection claim, 
any questions as to the rating and effective date to be 
assigned are rendered moot.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the first element to be addressed when 
determining whether a VA examination is required to 
substantiate the veteran's service connection claim is 
whether there is competent evidence of a current disability.  
The medical records indicate that the veteran has a current 
disability.  The second element to be addressed is whether 
the evidence establishes that the veteran suffered an in-
service event, injury or disease.  In this case, the veteran 
claims that his PTSD is related to service but a stressor has 
not been corroborated.  The third element is whether the 
evidence indicates that a disability may be associated with 
service or another service-connected disability.  In this 
case, there is no competent evidence linking PTSD to any 
verified in-service stressor.  As the Board ultimately finds 
in this case that the preponderance of the evidence weighs 
against the veteran's claim for service connection, a VA 
examination is not required in this case.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

Service connection for PTSD is denied.
 

____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


